Citation Nr: 1529855	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a change in the Veteran's Vocational Rehabilitation Plan pursuant to a training program under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Education Division of the Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is needed to conduct the required reevaluation of the Veteran's rehabilitation program by the counseling psychologist.  

At issue in this appeal is the Veteran's wish to change her Rehabilitation Plan.  At present, the objective of her Rehabilitation Plan is to obtain a Bachelor's degree in Psychology.  She wishes to change this objective such that her new objective would be to obtain a Bachelor's degree in Business followed by a Master's degree in Psychology (or a related field).

As directed by 38 U.S.C.A. § 3106(e) (West 2014), in determining whether the achievement of a vocational goal currently is reasonably feasible, the Secretary shall resolve any reasonable doubt in favor of determining that such achievement currently is reasonably feasible.  (Emphasis added.)

Critical here, "[a] change in the statement of a long-range goal may only be made following a reevaluation of the Veteran's rehabilitation program by the counseling psychologist."  38 C.F.R. § 21.94(b).  

In the instant case, the Veteran's rehabilitation program was not reevaluated by "the counseling psychologist."  Her counselor in the Vocational Rehabilitation & Education Department made the decision in this case, and it was affirmed by this counselor's superior.  It does not appear that either of these individuals is "the counseling psychologist" as required to § 21.94(b).  Otherwise, the Veteran's counseling therapist at her Vet Center has written in support of her appeal, but this individual also does not appear to be "the counseling psychologist" as required to § 21.94(b).

Accordingly, no final decision can be made as to whether the achievement of the Veteran's current long-range goal is reasonably feasible until that reevaluation is conducted.  

As a final matter, the Board notes that the Veteran identified further evidence at her Board hearing as being potentially favorable to the outcome of this appeal.  Specifically, she identified her treatment records from the Mesa Vet Center.  See Board Hr'g Tr. 15.  As it appears likely that these records would be needed to inform the counseling psychologist's reevaluation, the Board will ask that these records be obtained first.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records identified as relevant from the Mesa Vet Center.  

2.  Next, arrange for a reevaluation of the Veteran's rehabilitation program by the counseling psychologist to determine if her current long-range goal remains reasonably feasible.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded appeal.  If any relief sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

